Broxles, O. J.
1. Confessions, to be admissible, must have been made voluntarily, without being induced by another by the slightest hope of benefit or remotest fear of injury. Penal Code (1910), § 1032.
2. All admissions should be scanned with care, and confessions of guilt should be received with great caution. A confession alone, uncorroborated by other evidence, will not justify a conviction. Penal Code (1910), § 1031.
3. It is well settled that where the judge undertakes to charge upon a certain subject, although it be one upon which it is unnecessary, in the absence of a request, to instruct the jury, he must charge all the law upon that subject that is material to .the facts of the case. In the instant case, the court having charged upon the subject of admissions, and the State largely relying upon certain alleged admissions of the accused for a conviction, and, there being an issue of fact as to whether the admissions were freely and voluntarily made, the court committed reversible error in failing to charge, even in the absence' of a request . therefor, the principles of law set forth above.

Judgment reversed.


Luke and Bloodworth, JJ., concur.

James Beall, for plaintiff in error.